DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/16/22.  Applicant amended claim 21 and canceled claim 1-20 and 23.  Therefore, claims 21, 22, 24-26 are currently pending in this application.

Claim Objections
Claim 24 is objected to because of the following informalities:  
-Claim 24 is depended on the canceled claim 23.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Huffman (US 2006/0108443) in view of Kriesel (US Patent 5,743,879).     

Regarding claim 21, Huffman discloses a lance injector assembly for an exhaust component, comprising:
a shaft configured to extend into an exhaust conduit (not shown) of the exhaust component, the shaft being hollow so as to define a channel therethrough, wherein an opening is defined in a wall of the shaft proximate to a second end of the shaft that is opposite the first end (see Figs. 1, 4);
a cap coupled to a first end of the shaft (see Fig. 1); and
a supply line (11) (Figs. 1, 4) disposed within the channel defined by the shaft, wherein a nozzle (15) is disposed at a downstream end of the supply line, the nozzle being fluidly coupled to the shaft around the opening (see Fig. 1) such that reductant is able to flow from the nozzle through the opening and into an exhaust gas flowing through the exhaust conduit,
wherein air is present in the space (34) (Fig. 1) between the supply line (11)and the wall of the shaft, the air inhibiting heat transfer to the supply line (see par. [0032]).


    PNG
    media_image1.png
    419
    828
    media_image1.png
    Greyscale




However, Huffman fails to disclose the cap comprising an annular portion, a central hub disposed circumferentially inwards of the annular portion around a longitudinal axis of the cap, the supply line extending through the central hub into the shaft, and a plurality of radial ribs extending from the central hub to the annular portion and coupled to the annular portion such that gaps are defined between adjacent ribs of the plurality of ribs.
Kriesel teaches a cap (87) (Fig. 17, col. 8, lines 52-60) comprising an annular portion, a central hub )not numbered) (see Fig. 17) disposed circumferentially inwards of the annular portion around a longitudinal axis of the cap, a supply line extending through the central hub, and a plurality of radial ribs (87a) (Fig. 17, col. 8, lines 52-60) extending from the central hub to the annular portion and coupled to the annular portion such that gaps are defined between adjacent ribs of the plurality of ribs (see Fig. 17)

    PNG
    media_image2.png
    344
    670
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Huffman by using a central hub disposed circumferentially inwards of the annular portion around a longitudinal axis of the cap; and a plurality of radial ribs extending from an outer periphery of the central hub to an inner periphery of the annular portion and coupled to the annular portion such that gaps are defined between adjacent ribs of the plurality of ribs, wherein the supply line extends through the central hub as taught by Kriesel for supporting the flow control device (see  col. 8, lines 52-60).

Regarding claim 22, the modified Huffman discloses the lance injector assembly of claim 21, Huffman further discloses an adapter (19) (Fig. 4) coupled to the downstream end of the supply line, the adapter defining an aperture therethrough, the nozzle being disposed on or defined by a downstream end of the aperture, wherein the aperture has a first diameter proximate to the supply line and a second diameter smaller than the first diameter distal from the supply line such that the aperture tapers inwardly from the supply line towards the nozzle (see Fig. 4, par. [0029]).

Regarding claim 25, the modified Huffman discloses the lance injector assembly of claim 21, Huffman further discloses an insulating layer disposed around the shaft (see par. [0030]).

Regarding claim 26, the modified Huffman discloses the lance injector assembly of claim 21, Huffman further discloses an adapter protruding outwardly from the opening, the nozzle being included in the adapter (see Fig. 4).

            Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huffman (US 2006/0108443) in view of Kriesel (US Patent 5,743,879) as applied to claim 21, and further in view of Elgh (US 6,505,500).  
Regarding claim 24, the modified Huffman discloses the lance injector assembly of claim 21; however, fails to disclose wherein the cap further comprises an insulating bushing disposed in the central hub around a portion of the supply line that us disposed in the central hub, the insulating bush configured to inhibit heat transfer to the supply line from the central hub.

Elgh teaches a cap (43) comprises an insulating bushing (41) (Fig. 4) disposed in a central hub around a portion of a supply line (see Col. 7, Lines 48-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Huffman by using an insulating bushing disposed in the central hub around a portion of the supply line as taught by Elgh for insulating the supply line from high temperature.

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered and they are deemed persuasive; however, a new ground of rejection is set forth above.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747